Russell, Judge.
“In passing on the general grounds of a motion for new trial, this court passes not on the weight but on the sufficiency of the evidence. It is our duty to determine whether the verdict as rendered can be sustained under any reasonable view taken of the proofs submitted to the jury.” Ingram v. State, 204 Ga. 164, 184 (48 SE2d 891). All grounds of the motion for a new trial in this bill of exceptions are but amplifications of the general grounds. It was alleged that the plaintiff, a passenger in one of the defendant’s busses, was thrown off balance when the driver suddenly started the bus with a violent jerk, and sustained injuries including a fractured skull and broken neck. The testimony of the plaintiff as to the manner in which he was injured was directly controverted by the defendant’s driver both as to the manner in which the bus was parked and whether or not the vehicle started smoothly. The plaintiff did not report his fall until the bus came to its next regular stop several miles down the road. No witness was produced who saw the plaintiff fall. The only injury as to which any medical testimony was developed was a separation of the first and second cervical vertebrae. The plaintiff’s medical witnesses admitted that the defect might be of long standing and the defendant’s ex*13amining physician testified unequivocally that it was congenital. In addition, facts were elicited from the plaintiff which might have tended to cast doubt on his credibility in the mind of the jury. Since the evidence was in conflict, the trial court did not err in denying the motion for a new trial.
Decided January 14, 1965.
B. P. Herndon, for plaintiff in error.
Bryan, Carter, Ansley & Smith, W. Colquitt Carter, contra.

Judgment affirmed.


Felton, C. J., and Jordan, J., concur.